Title: From John Adams to Robert Fulton, 23 June 1813
From: Adams, John
To: Fulton, Robert



Sir
Quincy June 23. 1813

I thank you for your favour of the 17th. I am entirely of your Opinion, that the Diamons in the quarries of Science are inexhaustable: and as you have been, I hope you will continue to be a Successful Miner. If I were only fifty years younger I should be happy to dig, with you.
The two Scientific Nations have made experimental War upon Us for twenty years. It is but one, that We have tried a Serious experiment of resistance. If our Success has not been very astonishing, the Want of Experience, not Genius has been wanting. Perseverance will Succeed; indolence never can. I am, Sir, with / much respect your humble Servant

John Adams